Case 4:21-cv-03576-KAW Document 1-2 Filed 05/12/21 Page 1 of 4




            EXHIBIT 1
6/6/2020                 Case 4:21-cv-03576-KAW
                                             The GreatDocument        1-2 Roubini
                                                      Crypto Heist by Nouriel Filed- 05/12/21
                                                                                     Project SyndicatePage 2 of 4




           Jul 16, 2019 | NOURIEL ROUBINI


           NEW YORK – There is a good reason why every civilized country in the world tightly
           regulates its financial system. The 2008 global financial crisis, after all, was largely
           the result of rolling back financial regulation. Crooks, criminals, and grifters are a
           fact of life, and no financial system can serve its proper purpose unless investors are
           protected from them.
           Hence, there are regulations requiring that securities be registered, that money-
           servicing activities be licensed, that capital controls include “anti-money-laundering”
           (AML) and “know your customer” (KYC) provisions (to prevent tax evasion and other
           illicit financial flows), and that money managers serve their clients’ interests.
           Because these laws and regulations protect investors and society, the compliance
           costs associated with them are reasonable and appropriate.

           But the current regulatory regime does not capture all financial activity.
           Cryptocurrencies are routinely launched and traded outside the domain of official
           financial oversight, where avoidance of compliance costs is advertised as a source of
           efficiency. The result is that crypto land has become an unregulated casino, where
           unchecked criminality runs riot.

           This is not mere conjecture. Some of the biggest crypto players may be openly
           involved in systematic illegality. Consider BitMEX, an unregulated trillion-dollar
           exchange of crypto derivatives that is domiciled in the Seychelles but active globally.
           Its CEO, Arthur Hayes, boasted openly that the BitMEX business model involves
           peddling to “degenerate gamblers” (meaning clueless retail investors) crypto
           derivatives with 100-to-one leverage.

           To be clear, with 100-to-one leverage, even a 1% change in the price of the
           underlying assets could trigger a margin call and wipe out all of one’s investment.
           Worse, BitMEX applies high fees whenever one buys or sells its toxic instruments,
           and then it takes another bite of the apple by siphoning customers’ savings into a
           “liquidation fund” that is likely to be many times larger than what is necessary to
           avoid counter-party risk. It is little wonder that, according to one independent
           researcher’s estimates, liquidations at times account for up to half of BitMEX’s
           revenue.



https://www.project-syndicate.org/commentary/cryptocurrency-exchanges-are-ﬁnancial-scams-by-nouriel-roubini-2019-07   1/3
6/6/2020                 Case 4:21-cv-03576-KAW
                                             The GreatDocument        1-2 Roubini
                                                      Crypto Heist by Nouriel Filed- 05/12/21
                                                                                     Project SyndicatePage 3 of 4




           BitMEX insiders revealed to me that this exchange is also used daily for money
           laundering on a massive scale by terrorists and other criminals from Russia, Iran,
           and elsewhere; the exchange does nothing to stop this, as it profits from these
           transactions.
           As if that were not enough, BitMEX also has an internal for-profit trading desk
           (supposedly for the purpose of market making) that has been accused of front
           running its own clients. Hayes has denied this, but because BitMEX is totally
           unregulated, there are no independent audits of its accounts, and thus no way of
           knowing what happens behind the scenes.

           At any rate, we do know that BitMEX skirts AML/KYC regulations. Though it claims
           not to serve US and UK investors who are subject to such laws, its method of
           “verifying” their citizenship is to check their IP address, which can easily be masked
           with a standard VPN application. This lack of due diligence constitutes a brazen
           violation of securities laws and regulations. Hayes even openly challenged anyone to
           try to sue him in the unregulated Seychelles, knowing he operates in the shadow of
           laws and regulations.

           Earlier this month, I debated Hayes in Taipei and called out his racket. But,
           unbeknownst to me, he had secured exclusive rights to the video of the event from
           the conference organizers, and refused for a week to release it in full. Instead, he
           published cherry-picked “highlights” to create the impression that he performed
           well. I suppose this is par for the course among crypto scammers, but it is ironic that
           someone who claims to represent the “resistance” against censorship has become the
           father of all censors now that his con has been exposed. Finally, shamed in public by
           his own supporters, he relented and released the video.

           On the same day we debated, the United Kingdom’s Financial Conduct Authority
           proposed an outright ban on retail high-risk crypto investments. Yet, barring a
           concerted response by policymakers, retail investors who are lured into the crypto
           domain will continue to be suckered. Price manipulation is rampant across all the
           crypto exchanges, owing to pump-and-dump schemes, wash trading, spoofing, front
           running, and other forms of manipulation. According to one study, up to 95% of all
           transactions in Bitcoin are fake, indicating that fraud is not the exception but the
           rule.

           Of course, it is no surprise that an unregulated market would become the playground
           of con artists, criminals, and snake-oil salesmen. Crypto trading has created a multi-
           billion-dollar industry, comprising not just the exchanges, but also propagandists
           posing as journalists, opportunists talking up their own financial books to peddle
           “shitcoin,” and lobbyists seeking regulatory exemptions. Behind it all is an emerging
           criminal racket that would put the Cosa Nostra to shame.




https://www.project-syndicate.org/commentary/cryptocurrency-exchanges-are-ﬁnancial-scams-by-nouriel-roubini-2019-07   2/3
6/6/2020                 Case 4:21-cv-03576-KAW
                                             The GreatDocument        1-2 Roubini
                                                      Crypto Heist by Nouriel Filed- 05/12/21
                                                                                     Project SyndicatePage 4 of 4




           It is high time that US and other law-enforcement agencies stepped in. So far,
           regulators have been asleep at the wheel as the crypto cancer has metastasized.
           According to one study, 80% of “initial coin offerings” in 2017 were scams. At a
           minimum, Hayes and all the others overseeing similar rackets from offshore safe
           havens should be investigated, before millions more retail investors get scammed
           into financial ruin. Even US Secretary of the Treasury Steven Mnuchin – no fan of
           financial regulation – agrees that cryptocurrencies must not be allowed to “become
           the equivalent of secret numbered accounts,” which have long been the preserve of
           terrorists, gangsters, and other criminals.



           NOURIEL ROUBINI
           Nouriel Roubini, Professor of Economics at New York University's Stern School of
           Business and Chairman of Roubini Macro Associates, was Senior Economist for
           International Affairs in the White House’s Council of Economic Advisers during the
           Clinton Administration. He has worked for the International Monetary Fund, the US
           Federal Reserve, and the World Bank. His website is NourielRoubini.com.


           https://prosyn.org/YfJc9G7




           © Project Syndicate - 2020




https://www.project-syndicate.org/commentary/cryptocurrency-exchanges-are-ﬁnancial-scams-by-nouriel-roubini-2019-07   3/3
